DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 01/29/2021 has been entered. Claims 1, 3, 4 and 6 have been amended. Claims 2, 5 and 7 have been canceled. Claims 1, 3, 4 and 6 are pending in the application.

Response to Arguments
Applicant's arguments filed 01/29/2021, have been fully considered but they are not persuasive/moot because the arguments do not apply to any of the references being used in the current rejection.
Argument regarding feature 1
…
Applicant believes that Nishiyama discloses generating cartographic information files 106, 107 for a portable terminal based on an electronic file including photographed image of inspection object equipment (see paragraphs [0028] and [0030] of Nishiyama). However, Applicant believes that the cartographic information files 106, 107 of Nishiyama are adapted for helping a user reach a destined inspection point, and merely show the circuit diagram shown in FIG. 3 by a photographic image style. Applicant believes that Nishiyama fails to disclose a photographic image of the inspection object pump 10, which is assigned a marker 11 together with the circuit diagram shown in FIG. 3. Accordingly, Applicant believes that in a case where there is another pump similar to the pump 10 in addition to the inspection object pump 10, the user might misidentify the similar pump as an inspection object. …
Reply 
Examiner respectfully disagrees.
Nishiyama [0028] teaches displaying on the on-site inspection management device 1, the inspection point file 108 is electronic information such as an electronic file of a photograph of the equipment to be inspected or an inspection point designation diagram which is created independently and clarifies the inspection point. 
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Further Regarding Features 2 and 3:
Applicant believes that in claim 1, as amended, first identifiers and first input windows for a first inspection item are presented in the first input image. Applicant believes that this configuration enables a user to collectively conduct an inspection of the first inspection item for a plurality of first inspection points represented by the first identifiers. Applicant believes that when the inspection of the first inspection item and an input of the measurement values are completed, the user may cause the second input image to be presented on the display by notifying the completion of the input of the measurement values to the completion reception image. Applicant believes that since the second identifiers and the second input windows for the second inspection item are presented in the second input image, an inspection of the second inspection item can be conducted collectively for a plurality of second inspection points represented by the second identifiers. Applicant believes that this allows the user to 
Applicant believes that Messinger has no suggestion about what kind of input image is used during an inspection, and, accordingly, it is not possible for a person skilled in the art to configure the first input image and the second input image in such a manner as to facilitate a user to conduct the inspection of the second inspection item collectively after the completion of an inspection of the first inspection item.
Applicant believes that in Nishiyama, an input image (e.g., the left table in Nishiyama FIG. 3) shows inspections on the current flowing in the pump 10, the liquid leakage from the pump 10, and oscillation of the pump 10. Applicant believes that the configuration of Nishiyama, for example, does not enable a user to collectively conduct an inspection on the current for a plurality of pumps 10. Applicant believes that in the case where an inspection is conducted in accordance with the input image of Nishiyama, for example, the user is forced to sequentially conduct inspections on the current, the liquid leakage, and the oscillation for a pump 10, and after the completion of these inspections, sequentially conduct the inspections on the current, the liquid leakage, and the oscillation for another pump 10. Applicant believes that this configuration does not allow a user to concentrate on one inspection item, which results in an increase in the occurrence of human errors in the inspections. ….
Reply 
Examiner respectfully disagrees.
Nishiyama presented an itemized list of inspection points on Fig. 3, each itemized list “004 P101” is an equivalent to the claimed “icon and identifier on one-to-one basis”. Nishiyama, on Fig. 3, presented an input window corresponding to the selected point of inspection marked 11 on the pump, which makes it obvious alternative to one with ordinary skills in the art to present multiple “two/three/etc.” input windows, each window corresponds to an inspection point. KSR obvious 
Nishiyama [0039] further teaches on the inspection data input screen 116, the inspection items for which inspection has been completed can be marked and displayed. Nishiyama [0046] provides a function of displaying only uninspected inspection target facilities. The inspection data input screen 116a shown in FIG. 3 is an example in which only the inspection target equipment/point that was not inspected is displayed. This can be one interpretation of moving from the first GUI which has all the inspection point 116 to a second GUI which has only the uncompleted list of inspection point 116a. Moving from one inspection site/part to another inspection site/part is an obvious replication of the system by Nishiyama to represent other sites/parts of the facility.
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
To conclude: It is obvious to one with ordinary skills in the art to change the GUI from a list to icon and an identifier/ to have multiple input windows for multiple inspection points and to repeat the GUI for a second inspection site or set of inspection points.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Messinger et al. (US 20140207417 A1) hereinafter Messinger in view of NISHIYAMA et al. (JP 2011113161), hereinafter NISHIYAMA.
Regarding claim 1,
Messinger teaches a portable recording apparatus “a mobile device 22, Fig. 1 [0030]” to be used for recording an inspection result “for inspection and maintenance activities [0048]” an inspection of hydrogen station by a user [0002], comprising: 
a display; and a storage “a memory 25, Fig. 1 [0030]” for storing the inspection result (The inspection management system also includes a display that presents one or more graphical user interfaces and a processor that obtains the inspection data from the inspection data provider and presents an inspection management graphical user interface via the display, based upon the inspection data [0008], [0067]-[0068]; the mobile device 22 may be used to … record data from the NDT inspection devices 12 [0048]); and 
“GUI” including: icons “icons 366”, first identifiers representing first inspection points which are set for a first inspection item to inspect a condition of hydrogen in the hydrogen station,, and input windows, a measurement value at the inspection results being input into the input windows by the user to the inspection point ([0067]-[0068], [0077]-[0079]; Fig. 9-11); and
present, on the display a reference image including a circuit configuration diagram of a part of a circuit configuration corresponding to one of the inspection points of the hydrogen station (“GUI 540” may include a facility layout 542.  In the current example, the facility layout 542 represents a view of a multi-floored plant with various assets placed throughout the plant.  For example, the plant contains a piece of turbo-machinery, represented by the turbo-machinery icon 544.  Further, a mixer is represented by the icon 546. Various other assets may be represented by one or more icons 548 [0079]-[0084]; Fig. 11).  Repeating the process of presenting the first GUI (first inspection part or first group of inspection points) to a second GUI (second inspection part or second group of inspection points) upon completion “user input” is obvious to one with ordinary skills in the art (Messinger [0077]-[0079]; Fig. 9-11).
Messinger did not explicitly teach aligning the icon and the identifiers of the corresponding inspection points with the corresponding input window; and presenting a part of a circuit around a first inspection point represented by a first identifier which corresponds to the one of the first icons selected by the user, and a photographic image of the first inspection point. 
NISHIYAMA teaches aligning the icon and the identifiers of the corresponding inspection points with the corresponding input window (an itemized list of inspection points on Fig. 3, each itemized list “004 P101” is equivalent to the claimed “icon and identifier on one-to-one basis”. Fig. 3, presented an input window corresponding to the selected point of inspection marked 11 on the pump, which makes it obvious alternative to one with ordinary skills in the art to present multiple “two/three/etc.” input windows, each window corresponds to an inspection point, “given that the user can only enter one inspection data” [0027]; [0035]-[0039]; Fig. 3); presenting a part of a circuit a part of a circuit around a first inspection point represented by a first identifier which corresponds to the one of the first icons selected by the user, and a photographic image of the first inspection point (displaying on the on-site inspection management device 1, the inspection point file 108 is electronic information such as an electronic file of a photograph of the equipment to be inspected or an inspection point designation diagram which is created independently and clarifies the inspection point [0028]). 
Nishiyama [0039] further teaches on the inspection data input screen 116, the inspection items for which inspection has been completed can be marked and displayed. Nishiyama [0046] provides a function of displaying only uninspected inspection target facilities. The inspection data input screen 116a shown in FIG. 3 is an example in which only the inspection target equipment/point that was not inspected is displayed. This can be one interpretation of moving from the first GUI which has all the inspection point 116 to a second GUI which has only the uncompleted list of inspection point 116a. Moving from one inspection site/part to another inspection site/part is an obvious replication of the system by Nishiyama to represent other sites/parts of the facility.
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of NISHIYAMA to the teachings of Messinger. The motivation for such an addition would be to reduce human error such as an omission of inspection or an inspection error and to allow an inspection operator to go to an inspection site by itself and perform an inspection of the equipment without causing an omission of inspection or an inspection error (NISHIYAMA [0006]).

Regarding claim 3, 
The combination of Messinger and NISHIYAMA teaches all the features of claim 1, as outlined above.
Messinger further teaches present, on the display, a region selection image and receive, from the user, a selection of a selected inspection region from among a set of inspection regions into which the hydrogen station is divided ([0077]-[0079], Fig. 9-11); 
wherein if the selected inspection region is a compressor of the hydrogen station, the identifier represents one of the inspection points for the compressor (other equipment types may be inspected, including compressors [0034], [0077]-[0079], Fig. 9, 11). It is obvious to one with ordinary skills in the art to use similar GUI for components other than the compressor (Messinger [0034]).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Messinger in view of NISHIYAMA and in further view of Hajime TERAYOKO (US 20100302375 A1), hereinafter TERAYOKO.
Regarding claim 4, 
The combination of Messinger and NISHIYAMA teaches all the features of claim 1, as outlined above.
Messinger did not explicitly teach displaying an error message when the completion reception image receives the notification from the inspector before the completion of the input into all input windows.  
TERAYOKO displaying an error message when the completion reception image receives the notification from the inspector before the completion of the input into all input windows (Checking if all the checkpoints has been completed and give a feedback “error message”, if some points are not completed [0107]-[0108]; Fig. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of TERAYOKO to the teachings of Messinger and NISHIYAMA. The motivation for such an addition would be to perform efficient complete inspection task (TERAYOKO [0005]).

Regarding claim 6, is rejected under the same reasoning as claim 4, where it is obvious to move to other inspection task/component after the completion of the first one, and display the complete inspection results (Messinger [0077]-[0079]; Fig. 9 and 11).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422.  The examiner can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419